Citation Nr: 1508942	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  13-00 180A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Houston, Texas


THE ISSUE

Entitlement to reimbursement for private medical expenses incurred as a result of treatment provided for the period from September 15, 2010 to September 17, 2010.


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran had active service from April 2001 to December 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 reconsideration decision by the Department of Veterans Affairs (VA) Medical Center (VAMC), in Houston, Texas.

FINDINGS OF FACT

1.  The Veteran received emergency medical treatment at Memorial Hermann Hospital from September 13, 2010 through September 17, 2010, for right occipital linear nondisplaced skull fracture resulting from an accidental fall, as well as atrial fibrillation.
 
2.  The Veteran's emergency treatment was not related to service-connected bipolar disorder, right distal tibia and calcaneus stress fracture, left midfoot calcaneal stress fracture or bilateral carpal tunnel syndrome. 

3.  The Veteran's condition at the time of admission (occipital skull fracture and traumatic subarachnoid hemorrhage) was of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.
 
4.  Treatment from a VA facility was not feasibly available on the admission date in question, and efforts to obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable. 

5.  At the time of the treatment, the Veteran was enrolled in the VA health care system and had received medical services within the previous 24 months.

6.  Because of ongoing cardiac issues, the Veteran could not be transferred safely to a VA facility until her discharge on September 17, 2010. 

7.  The Veteran was financially liable to the provider of the treatment rendered.
 
8.  The Veteran did not have coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the treatment.
 
9.  The Veteran had no other contractual or legal recourse against a third party that would, in whole or in part, extinguish such liability to the provider for the treatment.
10.  The Veteran is not eligible for reimbursement for medical care or services under 38 U.S.C.A. § 1728 (West 2014).


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized private medical expenses incurred from September 15, 2010 to September 17, 2010 are met.  
38 U.S.C.A. §§ 1703(1), 1725, 5107 (West 2014); 38 C.F.R. §§ 17.52, 17.120, 17.1000-8 (2014).


ORDER

Reimbursement for unauthorized private medical expenses incurred from September 15, 2010 to September 17, 2010, is granted.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


